        Case 5:18-cv-00073-MSG             Document 14-1 Filed 04/23/19 Page 1 of 1




                          IN THE UNlTED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STACEY A. HURST.                                                   CIVIL ACTION

       Plaintiff

            V.
                                                                   NO. 18-73
NANCY A. BERRYHILL.
Acting Commi ssioner of
Social Security,

       Defendant.

                                                ORDER

MITCH-ELL.S. GOLDBERG , J.

       ANDNOW,th is ·J 3          dayof     MO..'\                 , 20 19, upon.consideration of

Plaintiffs Request for Review (Doc. No. I 0), Defendant's Response thereto (Doc. No. 11), and

the Report and Recommendation of United States Magistrate Judge Marilyn Heffley (Doc. No.

14), IT IS HEREBY ORDERED that:

       I.        The Report and Recommendation is APPROVED and ADOPTED;

       2.        Plaintiff's Request for Review is DENfED;

       3.        JlJ[)GME:N'T~IS l~:Nrl'ER..J: l) in favor of Defendant; and

       4.        The Clerk of the Court shall mark this case CLOSED.



                                                 BY THE COURT:
